Crosby, J.
This is an action of tort to recover damages for the death of Albert Cotter which occurred on March 9, 1917, while, it is alleged in the first count of the declaration, he was a passenger on a train of the defendant. The case was submitted to the jury solely on the first count.
*281The deceased and a boy named Daniel Benmosche boarded the front platform of a passenger car, which was next to the engine of a steam railroad train of the defendant, while the train was standing at Winthrop Beach station, or soon after it had started toward the Playstead station in Winthrop. Benmosche testified that he was stealing a ride. The deceased, after going up on the platform, walked to the other side thereof, leaned over and looked toward the front of the train. Afterwards he sat down on the platform with his feet on the upper step. Benmosche testified that he saw a man on the engine take hold of the bell cord aifd begin “wiggling” it; that it moved up and down, and he saw it hit the car; that one Strickland, a brakeman, whom he saw walking down the aisle of the car toward the front door, opened it quickly and said “get off.” Benmosche further testified that when he was on the lower step he “swung around and dropped off the train,” which was running about fifteen miles an hour; that after he left the train he saw the deceased “kind of slip down off the steps” holding onto the gate for a few seconds, then release his hold, fall, and roll under the train. There was testimony of other eye witnesses which did not tend to contradict or control the above testimony of Benmosche.
Upon the entire evidence, considering it in the light most favorable to the plaintiff, a finding was not warranted that the deceased was a passenger; for that reason the defendant’s motion that a verdict be directed in its favor should have been allowed. Merrill v. Eastern Railroad, 139 Mass. 238. Renaud v. New York, New Haven & Hartford Railroad, 210 Mass. 553, 556. Youngerman v. New York, New Haven & Hartford Railroad, 223 Mass. 29. Doherty v. New York, New Haven & Hartford Railroad, 229 Mass. 135.
“One becomes a passenger on a railroad when he puts himself into the care of the railroad company to be transported under a contract, and is received and accepted as a passenger by the company.” Webster v. Fitchburg Railroad, 161 Mass. 298, 299.
The case of Cotter, petitioner, 237 Mass. 68, was before this court upon a petition filed by the plaintiff to establish exceptions, and upon exceptions taken at the trial. The *282question, whether the plaintiff’s intestate could have been found to have been a passenger, was not raised or considered.
As the defendant’s motion for a directed verdict should have been allowed, it is unnecessary to consider its requests for rulings. For the same reason the question presented by the plaintiff’s bill of exceptions relating to interest on the verdict has become immaterial.

Plaintiff’s exceptions overruled.


Defendant’s exceptions sustained.


Judgment to be entered for the defendant under G. L. c. 231, § 122.